IN THE COURT OF APPEALS OF IOWA

                                      No. 16-1347
                                  Filed June 7, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TROY D. LAUGHLIN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, Kim M. Riley,

District Associate Judge.



      The defendant appeals his two convictions for assault causing bodily

injury following guilty pleas. AFFIRMED.



      Darrell G. Meyer, Marshalltown, for appellant.

      Thomas J. Miller, Attorney General, and Darrel L. Mullins, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2


POTTERFIELD, Presiding Judge.

       Troy Laughlin entered guilty pleas to two counts of assault causing bodily

injury; he was sentenced and now appeals. Laughlin claims trial counsel was

ineffective for allowing him to enter guilty pleas when the pleas were not

voluntary, knowing, or intelligent. More specifically, he claims he suffers from

mental illness and was not given his prescribed medications while he was held in

jail; he denies remembering signing the written guilty pleas or being advised of

his trial rights, his right to file a motion in arrest of judgment, and his right to be

present at sentencing.

       We review claims of ineffective assistance de novo. State v. Straw, 709
N.W.2d 128, 133 (Iowa 2006). “To establish his claim of ineffective assistance of

counsel, [Laughlin] must demonstrate (1) his trial counsel failed to perform an

essential duty, and (2) this failure resulted in prejudice.” Id. (citing Strickland v.

Washington, 466 U.S. 668, 687–88 (1984)).            Laughlin’s claim fails if either

element is lacking. See Everett v State, 789 N.W.2d 151, 159 (Iowa 2010). We

resolve claims of ineffective assistance on direct appeal only when the record is

adequate to do so. See State v. Clay, 824 N.W.2d 488, 500 (Iowa 2012).

       In the context of a guilty plea, the defendant has the burden to establish

“there is a reasonable probability that, but for counsel’s errors, he or she would

not have pleaded guilty and would have insisted on going to trial.” Straw, 709
N.W.2d at 138. While Laughlin maintains he would not have signed the guilty-

plea form if he had been properly medicated, on this record, we cannot evaluate

the credibility of his claim. See id. at 137 (refusing to adopt a per se rule of

prejudice in the context of guilty pleas “because such a rule would force us to
                                         3


accept conclusory claims of prejudice without the benefit of a true review of the

circumstances surrounding the plea”). Thus, we preserve Laughlin’s claim for

possible future postconviction-relief proceedings.    See State v. Johnson, 784
N.W.2d 192, 198 (Iowa 2010) (“[I]t is for the court to determine whether the

record is adequate, and, if so, to resolve the claim.       If, however, the court

determines the claim cannot be addressed on appeal, the court must preserve it

for a postconviction-relief proceeding, regardless of the court’s view of the

potential viability of the claim.”).

       We affirm Laughlin’s convictions for assault causing bodily injury.

       AFFIRMED.